MEMORANDUM2
Angel Mayorga-Silva appeals his 77-month sentence imposed following his guilty plea to one count of unlawful reentry of a deported alien, in violation of 8 U.S.C. § 1326(a) and (b). We dismiss.
Mayorga-Silva contends that the district court erred when it denied his request for a downward departure based on sentencing disparities among district courts within the Ninth Circuit. Because the record indicates that the district court exercised its discretion in denying Mayorga-Silva’s request for downward departure, we lack jurisdiction to review the district court’s decision. United States v. Pinto, 48 F.3d 384, 389 (9th Cir.1995).
DISMISSED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.